Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reason for Allowance
Claims 12-16 are allowed for the following reasons: The instant application is deemed to be directed to a nonobvious improvement over the invention patented in Pat. No.
US 20070035676 A1; Also to US 20020109185 A1, US 20050014319 A1, US 20060027804 A1, US 20080121872 A1, US 20060046336 and US 20070126665 A1, US 20100245749 A1. 
                 Claims 12-16 are allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the other of the source electrode and the drain electrode of the second transistor is electrically connected to a pixel electrode of the second liquid crystal element and one electrode of the second capacitor; wherein the third conductive film has a region functioning as the other of the source electrode and the drain electrode of the second transistor and a region functioning as the one electrode of the second capacitor, wherein an edge of the first conductive film has a region positioned inside edges of the first semiconductor film, the second semiconductor film, and the third semiconductor film included in the first transistor, wherein an edge of the second conductive film has a region positioned inside edges of the first semiconductor film, the second semiconductor film, and the third semiconductor film included in the first transistor, and wherein an edge of the third conductive film has a region positioned inside edges of the first semiconductor film, the 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KAVEH C KIANNI/Primary Examiner, Art Unit 2883